Dismissed and Opinion filed July 25, 2002








Dismissed and Opinion filed July 25, 2002.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-00369-CV
____________
 
WALOON PROPERTIES, INC., Appellant
 
V.
 
DYLANE BROUSSARD, Appellee
 

 
On
Appeal from the County Civil Court at Law No. 3
Harris
County, Texas
Trial
Court Cause No. 756,062
 

 
O
P I N I O N
This is an appeal from a judgment
signed February 14, 2002.
On July 22, 2002, appellant filed an unopposed motion to
dismiss the appeal because the case has been settled.  See Tex.
R. App. P. 42.1.  The motion is
granted.
Accordingly, the appeal is ordered dismissed.  
PER CURIAM
Judgment rendered and Opinion
filed July 25, 2002.
Panel consists of Justices
Anderson, Fowler, and Edelman. 
Do Not Publish C Tex. R. App. P. 47.3(b).